Appeal by defendant from a judgment of the County Court, Kings County, rendered April 8, 1960, after a jury trial, convicting him of grand larceny in the second degree (Penal Law, § 12-93-a), and sentencing him, as a second felony offender, to serve a term of three to five years. On the trial, evidence was adduced showing that defendant knew he was a passenger in an automobile without the owner’s permission, and that defendant knew the automobile had been stolen. Judgment affirmed. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.